Citation Nr: 0406788	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  00-20 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ankle sprain.

2.  Entitlement to service connection for residuals of 
pneumonia.

3.  Entitlement to an effective date earlier than May 24, 
1999, for the grant of service connection for cervical and 
lumbar spine disorders.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from September 1985 to 
September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  The veteran has since moved and this case 
has been transferred to the VARO in Atlanta, Georgia.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  The new statute amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims.  This law also eliminated the 
concept of a well-grounded claim.  

Regarding the claim for an earlier effective date.  On May 
24, 1999, the RO received a VA Form 21-526, Veteran's 
Application for Compensation and/or Pension, from the 
veteran.  On this form, the veteran asserted that he 
developed neck and lower back problems during active duty.  
He indicated that he had received ongoing treatment from 1994 
to the present.  
  
By rating action dated in December 1999 the RO awarded 
service connection for a low back disorder described as 
lumbosacral strain with disk bulge, and for a cervical back 
disorder described as cervical neck strain with degenerative 
changes.  A 20 percent disability rating was assigned for 
each disorder from May 24, 1999, the date of receipt of the 
veteran's claim for service connection.  

The veteran now challenges the effective date assigned but 
has not been provided with his due process rights under the 
VCAA.  

The Board notes that the United States Court of Appeals for 
the Federal Circuit recently invalidated the provisions of 38 
C.F.R. §§ 19.9(a)(2) and 19.9(a)(2)(ii), which allowed the 
Board to develop evidence and take action to correct a 
missing or defective VCAA duty to notify letter as required 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
234 F.3d 682 (Fed. Cir. 2003).  Since the Board no longer has 
authority to correct a missing or defective VCAA duty to 
notify letter, further appellate consideration will be 
deferred and this issue must be remanded to the RO.

Regarding the claims for service connection.  In a June 1999 
VA examination, the veteran reported first experiencing 
respiratory problems while in service in 1988.  He 
hospitalized for 3 to 4 days and diagnosed with pneumonia.  
In addition his military duties included the use of 
respirators due to possible exposure to hydrazine.  He 
experienced a productive cough for 3 to 4 months following 
his discharge.  He suffers from respiratory infections 
treated with antibiotics, with good results, each year.  He 
had a tendency towards shortness of breath with strenuous 
activities.  The examiner noted that a chest x-ray and 
pulmonary function test results revealed no evidence of 
pneumonia residuals.  However, an assessment of possible 
pneumonia residuals was given.

The veteran claims that his left ankle was severely sprained 
while he was in military service and that he has had 
intermittent pain when participating in various activities 
and with changes in the weather.  While X-rays of the left 
ankle taken in June 1999 were negative, no pertinent findings 
were reported and the examiner failed to discuss the 
veteran's left ankle complaints.

The Board finds that the veteran has not been afforded 
adequate examinations as to his respiratory complaints and 
left ankle complaints.  The veteran should be accorded 
examinations and medical opinions should be obtained as to 
whether it is as likely as not that either of the claimed 
disorders began during military service or is related to any 
incident, disorder or injury incurred in service.  Thus, this 
case must be remanded for new examinations and medical 
opinions as to the etiology of the claimed disabilities.

Prior to additional examination, the RO should obtain and 
associate with the claims file all outstanding pertinent 
medical records.  In this case, the veteran offered testimony 
at a personal hearing in December 2001, that he had received 
ongoing treatment for his left ankle strain at the Massena 
Memorial Hospital, New York.  He also testified that he 
suffered from bronchitis with changes with the weather 
approximately 3 times a year.  He received treatment most 
recently in December 2000 and January 2001 at the Bay Pines 
VA Medical Center (VAMC).  At that time he was told that, 
"it's most likely because of scarring or something to that 
effect from the pneumonia."

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO should obtain and 
associate with the claims file all outstanding VA medical 
records from September 1995 to the present time following the 
procedures set forth in 38 C.F.R. § 3.159.

In this regard the Board notes that the VCAA requires VA to 
make reasonable efforts to assist claimants in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Such assistance 
includes making reasonable efforts to obtain relevant records 
that the claimant adequately identifies to the VA and 
authorizes it to obtain.  See 38 U.S.C.A § 5103A(a),(b).  In 
claims for disability compensation, such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. § 
5103A(d).

Accordingly, the claims are REMANDED for the following 
actions:

1.  The RO should inform the veteran of 
his due process rights and VA's duty to 
assist under the VCAA.  The RO must 
ensure that the notification requirements 
set forth at 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) are fully 
complied with and satisfied.  This 
includes notifying the veteran (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claims, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the veteran is expected to provide.  
The veteran should also be requested to 
provide any evidence in his possession 
that pertains to the claims.

2.  The RO should obtain copies of the 
medical records from Massena Memorial 
Hospital, Massena, New York 13662, for 
treatment of the veteran's residuals of 
pneumonia and left ankle strain, as well 
as any records of ongoing treatment 
and/or evaluation from September 1995 up 
to the present time.

3.  The RO should request that the Bay 
Pines VAMC furnish copies of all records 
of treatment and/or evaluation of the 
veteran from September 1995 up to the 
present time.

4.  Thereafter, the veteran should be 
afforded an examination by an appropriate 
specialist to evaluate the nature, 
severity and etiology of the veteran's 
respiratory complaints.  The claims 
folder must be made available to the 
examiner in connection with the 
examination.  Following examination of 
the veteran and a review of the medical 
records the examiner should provide 
opinions as to the following:

?	Is there pathology to account for 
the veteran's respiratory 
complaints?  If so, please provide 
diagnosis or diagnoses?

?	Is it at least as likely as not that 
any such pathology began during his 
military service or is etiologically 
related to any incident of his 
period of service, to include an 
episode of pneumonia during service?

5.  The veteran should be afforded an 
examination by an appropriate specialist 
to evaluate the nature, severity and 
etiology of the veteran's left ankle 
complaints.  The claims folder must be 
made available to the examiner in 
connection with the examination.  
Following examination of the veteran and 
a review of the medical records the 
examiner should provide opinions as to 
the following:

?	Is there pathology to account for 
the veteran's left ankle complaints?  
If so, please provide diagnosis or 
diagnoses?

?	Is it at least as likely as not that 
any such pathology was manifested 
during his military service or is 
etiologically related to any 
incident of his period of service, 
to include a left ankle sprain 
during service?

6.  Following the above, the RO should 
readjudicate the veteran's claims.  If 
any benefit remains denied, the veteran 
and his representative should be provided 
with a supplemental statement of the case 
and allowed a reasonable time for 
response.  Thereafter, if appropriate, 
the case should be returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the RO's to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a deci-
sion of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2003).

